Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features (emphasis added) must be shown or the features canceled from the claim (no new matter should be entered):
(A) the stator is annular cylindrical, and comprises three sector-shaped annular stator sections of the same structure;
(B) a gap exists between two adjacent stator sections;
(C) shoe-shaped teeth of the stator cores and shoe-shaped teeth of the permanent magnets  form an inner ring of the annular cylindrical stator;
(D) permanent magnet is circumferentially magnetized in the circumferential direction of the stator section, and the magnetization directions of two adjacent permanent magnets are opposite.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
	Claims 1-6 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a radial-axial air gap three-phase disc-type transverse flux permanent magnet motor, comprising a stator, a rotor, and three armature windings [3], wherein:
the stator is annular cylindrical, and comprises three sector-shaped annular stator sections of the same structure; each stator section comprises P shoe-shaped permanent magnets [2] and P + 1 shoe-shaped stator cores [1], wherein P is an even number less than or equal to 2k, and k is a positive integer greater than or equal to one; stator sections with grooves are formed by arranging the stator cores [1] and the permanent magnets [2] alternately in the circumferential direction of the stator sections, and a gap exists between two adjacent stator sections; shoe-shaped teeth of the stator cores [1] and shoe-shaped teeth of the permanent magnets [2] form an inner ring of the annular cylindrical stator; the outer sides of the stator cores and the outer sides of the permanent magnets form an outer ring of the stator; in any stator section, any permanent magnet is circumferentially magnetized in the circumferential direction of the stator section, and the magnetization directions of two adjacent permanent magnets are opposite; 
the rotor [4] is annular cylindrical, and comprises n radial-axial rotor units, where n = 3k + 1 or 3k +2 ; the n radial-axial rotor units are connected in sequence; the n radial-axial rotor units are of the same structures; each of the n radial-axial rotor units comprises one radial tooth [10], first and second axial teeth [8], and one right-angled yoke [9]; the first and second axial teeth [8] and the radial tooth [10] are arranged on the right-angled yoke; in the rotor, adjacent radial teeth are spaced at a mechanical angle of 360 / n degrees; adjacent first axial teeth are spaced at a mechanical angle of 360 / n degrees; adjacent second axial teeth are spaced at a mechanical angle of 360 / n degrees; the stator is arranged in the rotor; the centers of circles of the stator and the rotor are coincided; the three armature windings are respectively wound in the grooves of the three stator sections.
	The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 

Below is the provided drawings illustrate the claimed invention.

    PNG
    media_image1.png
    470
    1051
    media_image1.png
    Greyscale


Comparing to the prior-art of the record, the most relevant prior art refs are the following:

    PNG
    media_image2.png
    502
    780
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    377
    475
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    569
    527
    media_image4.png
    Greyscale
     
    PNG
    media_image5.png
    684
    955
    media_image5.png
    Greyscale
 

US 20160105088 discloses a radial-axial air gap motor having C-shaped rotor, but not the stator assembly as in the present claimed invention.
US 20140125157 discloses a radial air gap motor having C-shaped stator provided with both winding and magnet, but not the rotor assembly as in the present claimed invention; thus, this prior art motor is a radial air gap motor.
US 20100237822 discloses a radial-axial air gap motor having C-shaped rotor provided with magnet, but not the stator assembly as in the present claimed invention.
US 6949855 discloses a transverse flux motor having a stator includes horseshoe shaped soft iron cores which bound said winding of electrical conductors and flux return soft iron cores are located between the fourth face of said winding of electrical conductors and rotor; the rotor includes two axially spaced toothed magnetic structures that are separated by a non-magnetic insulant therebetween. Each slot of said toothed magnetic structures contains a magnetic flux concentrator, that is bounded on both sides by two permanent magnets.
Thus, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features (see the above italic bolded font portion) in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/TRAN N NGUYEN/Primary Examiner, Art Unit 2834